DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/4/2019, 12/30/2020, 1/25/2021, and 6/10/2021 have been considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0079] of the instant published disclosure, USPgPub, 2021/0087258. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1-4 and 15 are drawn to a nanoantibody that possesses active results, such as binding and inhibiting norovirus infection. The claims are indefinite because there is no recited limitations necessary to describe the cooperative relationship between the product, the instant nanoantibody, and the intended recited functions that could only be achieved by active method steps. It cannot be determined whether the claims are intending to recite an intended use  of the product. For claims 1, 2, and 4, it additionally cannot be determined if the claims intend to encompass unrecited structures of the nanoantibody capable of the recited functions. This rejection affects dependent claims 5-8, 10-14, and 16-18. In the interest of compact prosecution, the claims are interpreted as a nanoantibody reciting an intended use. An amendment to the claims encompassing accurate language for intended use, if intended use is the intent of the claims, would ameliorate this rejection.  
Claim 15 recites the limitation "the disease" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is drawn to a composition “, wherein the disease as a therapeutic or preventative target is norovirus infection”. What does the quoted phrase mean?  While there is ample support for norovirus infection, there is no support for disease associated with norovirus in the instant disclosure.
Claims 16-18 are drawn to pharmaceutical compositions comprising the nanoantibody, heavy-chain antibody or nanoantibody multimer, according to claims 5-7, respectively. However, while claim 5 is drawn to a heavy chain antibody and claims 6-7 are drawn to nanoantibody multimers, it is unclear how the pharmaceutical compositions of claims 16-18 comprise only a nanoantibody comprised within the heavy-chain antibody of claim 5 and the nanoantibody multimers of claims 6 and 7. It is also unclear how the pharmaceutical compositions of claims 17 and 18 comprise the heavy chain antibody of claim 5. This rejection could be ameliorated if the products comprised within claims 16-18 were consistent with the products of instant claims 5-7.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 1 is drawn to a nanoantibody that binds to a norovirus and inhibits infection of the norovirus in intestinal cells. The nanoantibody of instant claim 2 specifies that the norovirus is HuNoV GII.4.  Neither claim possesses any structure to perform the intended uses recited. The skilled artisan would not identify a nanoantibody that possesses the requisite structures to accomplish the asserted functions. The broad genus of nanoantibodies is not limited to binding to any norovirus or more particularly, HuNoV GII.4, and inhibit infection of the norovirus in intestinal cells, as evidenced by claim 1 of USPgPub 2008/0107601. Claim 1 of ‘601 is drawn to a nanobody directed against amyloid (A)-beta. (“Nanobody” is an alternate term for the instant nanoantibodies as evidenced by paragraph [0086] of the instant published application, USPgPub 2021/0087258). The skilled artisan would not predict that the nanobody of ‘601 and the instant nanobody would bind to the same target. 
Instant claim 4 is drawn to a nanoantibody comprising a polypeptide described in (a), (b), or (c) of the claim, where (a) indicates that the polypeptide comprises SEQ ID NOs: 1, 5, 9, or 13; (b) indicates that the polypeptide comprises a sequence comprising a substitution, deletion, insertion, and/or addition to one or several amino acids as set forth in SEQ ID NOs: 1, 5, 9, or 13; and (c) indicates that the polypeptide comprises a sequence having a sequence identity of at least 80% identity to SEQ ID NOs: 1, 5, 9, or 13. The nanoantibodies of claim 14(b) do not maintain any amino acid within the recited SEQ ID NOs and encompass polypeptides that have no resemblance to SEQ ID NOs: 1, 5, 9, or 13. The nanoantibodies of claim 14(c) encompass sequences possessing the requisite sequence identity, but would not possess the amino acid residues necessary for inhibiting HuNoV GII.4, as evidenced by instant SEQ ID NO 1 alignment with SEQ ID NO 1 of 10054598 July 2010, which shares 79.9 (rounding to 80% sequence identity) and specifically binds to a functional conformational state of a G-protein-coupled receptor (GPCRS), see the title lines on the sequence alignment. Also see the instant SEQ ID NO 5 alignment with SEQ ID NO 3266 of USPgPub 2020/0165630 April 2016, which shares 81.8 (rounding to 82% sequence identity) and is used to treat disease, without norovirus mentioned, see the sequence alignment provided.  There is no guidance provided in the instant disclosure for which amino acid residues within SEQ ID NOs: 1, 5, 9, or 13 must be conserved to inhibit HuNoV GII.4 infection in intestinal cells.  The skilled artisan would not identify a nanoantibody that possesses the requisite structures to accomplish the asserted functions.
	The applicable standard for the written description requirement can be found in MPEP 2163.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the specification is SEQ ID NOs: 1, 5, 9, and 13. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is. Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406. 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of nanoantibodies claimed.  Given that the specification has only described SEQ ID NOs: 1, 5, 9, and 13, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nanoantibody comprising SEQ ID NOs: 1, 5, 9, or 13, does not reasonably provide enablement for a nanoantibody with no defined structure or a nanoantibody that shares only 80% identity with SEQ ID NOs: 1, 5, 9, or 13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is drawn to a nanoantibody that binds to a norovirus and inhibits infection of the norovirus in intestinal cells. The nanoantibody of instant claim 2 specifies that the norovirus is HuNoV GII.4.  Neither claim possesses any structure to perform the intended uses recited. The skilled artisan would not identify a nanoantibody that possesses the requisite structures to accomplish the asserted functions. The broad genus of nanoantibodies is not limited to binding to any norovirus or more particularly, HuNoV GII.4, and inhibit infection of the norovirus in intestinal cells, as evidenced by claim 1 of USPgPub 2008/0107601. Claim 1 of ‘601 is drawn to a nanobody directed against amyloid (A)-beta. (“Nanobody” is an alternate term for the instant nanoantibodies as evidenced by paragraph [0086] of the instant published application, USPgPub 2021/0087258). The skilled artisan would not predict that the nanobody of ‘601 and the instant nanobody would bind to the same target. 
Instant claim 4 is drawn to a nanoantibody comprising a polypeptide described in (a), (b), or (c) of the claim, where (a) indicates that the polypeptide comprises SEQ ID NOs: 1, 5, 9, or 13; (b) indicates that the polypeptide comprises a sequence comprising a substitution, deletion, insertion, and/or addition to one or several amino acids as set forth in SEQ ID NOs: 1, 5, 9, or 13; and (c) indicates that the polypeptide comprises a sequence having a sequence identity of at least 80% identity to SEQ ID NOs: 1, 5, 9, or 13. The nanoantibodies of claim 14(b) do not maintain any amino acid within the recited SEQ ID NOs and encompass polypeptides that have no resemblance to SEQ ID NOs: 1, 5, 9, or 13. The nanoantibodies of claim 14(c) encompass sequences possessing the requisite sequence identity, but would not possess the amino acid residues necessary for inhibiting HuNoV GII.4, as evidenced by instant SEQ ID NO 1 alignment with SEQ ID NO 1 of 10054598 July 2010, which shares 79.9 (rounding to 80% sequence identity) and specifically binds to a functional conformational state of a G-protein-coupled receptor (GPCRS), see the title lines on the sequence alignment. Also see the instant SEQ ID NO 5 alignment with SEQ ID NO 3266 of USPgPub 20200165630 April 2016, which shares 81.8 (rounding to 82% sequence identity) and is used to treat disease, without norovirus mentioned, see the sequence alignment provided.  
There is no guidance provided in the instant disclosure for which amino acid residues within SEQ ID NOs: 1, 5, 9, or 13 must be conserved to inhibit HuNoV GII.4 infection in intestinal cells.  The skilled artisan would not identify a nanoantibody that possesses the requisite structures to accomplish the asserted functions. There are no working examples in the instant disclosure making or using a nanoantibody with no defined structure, as encompassed by instant claims 1, 2, and 4(b), or a nanoantibody that shares only 80% identity with SEQ ID NOs: 1, 5, 9, or 13, encompassed by claim 4(c) that binds to a norovirus and inhibits infection of the norovirus in intestinal cells, as asserted.
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and use the invention in its full scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bok et al. (WO 2014/183052) and instant SEQ ID NO 5 alignment with SEQ ID NO 12 of WO 2014/183052.
Bok et al. anticipate a nanobody that bind, inhibit and neutralize norovirus GII.4 infection of intestines in a human, see the first paragraph under “Detailed Description of Several Embodiments” on page7; the first full paragraph on page 9; the first full paragraph on page 22; the first full paragraph on page 55; the paragraph bridging pages 63-64; and claims 1 and 25-27. (“Nanobody” is an alternate term for the instant nanoantibodies as evidenced by paragraph [0086] of the instant published application, USPgPub 2021/0087258).  These teachings anticipate instant claims 1, 2, and 4(b). Bok et al. also anticipate a sequence that shares at least 80% sequence identity to instant SEQ ID NO: 5, see the sequence alignment provided, anticipating instant claim 4(c). 
Allowable Subject Matter
Claim 9 is allowed. The prior art does not teach or suggest SEQ ID NOs: 2, 6, 10, or 14.
In addition, SEQ ID NOs: 17-28, recited in instant claim 3 is free of the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,000,556
Garaicoechea et al. (PLoS One. 2015; 10 (8): e0133665)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Shanon A. Foley/            Primary Examiner, Art Unit 1648